DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 7, and 12 are objected to because of the following informalities: claims 1, 7, and 12 recite the limitations "the electric drive motor" and “the air turbine starter”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2554799 A2 to Finney et al. in view of US 20170234232 A1 to Sheridan et al. and US 9664070 B1 to Clauson et al. 
Regarding claim 1, Finney et al. discloses a system comprising:
a gas turbine engine including rotational components comprising an engine compressor (Fig. 1: 24), an engine turbine (26), and a rotor shaft (28) operably connecting the engine turbine to the engine compressor, wherein each 
an electro-pneumatic starter (34) operably connected to at least one of the rotational components (28), the electro-pneumatic starter being configured to rotate the rotational components [0012]; 
an electric drive motor (40) operably connected to the electro-pneumatic starter, the electric drive motor being configured to rotate the rotational components through the electro-pneumatic starter; and 
an electronic engine controller (42) in electronic communication with the electric drive motor, the electronic engine controller being configured to command the electric drive motor to rotate the rotational components at a selected angular velocity for a selected period of time [0012].
However, it fails to disclose an auxiliary power unit fluidly connected to the electro-pneumatic starter and electrically connected to the electric drive motor, the auxiliary power unit being configured to generate electricity to power the electric drive motor and provide air to the electro-pneumatic starter; a starter air valve fluidly connecting the auxiliary power unit to the electro-pneumatic starter, the starter air valve being configured to adjust airflow from the auxiliary power unit to the electro-pneumatic starter; an electronic engine controller in electronic communication with the electric drive motor, the electronic engine controller being configured to command both: the solenoid to adjust airflow from the auxiliary power unit through the starter air valve to the air turbine starter, such that the air turbine starter rotates the rotational components at a selected angular velocity for a selected period of time to perform cool-down motoring to 
Sheridan et al. teaches an auxiliary power unit (Fig. 2: 102) fluidly connected to the electro-pneumatic starter (120) and electrically connected to the electric drive motor (152), the auxiliary power unit being configured to generate electricity to power the electric drive motor (Ch B) and provide air to the electro-pneumatic starter (Ch A); a starter air valve (116A) fluidly connecting the auxiliary power unit to the electro-pneumatic starter, the starter air valve being configured to adjust airflow from the auxiliary power unit to the electro-pneumatic starter; an electronic engine controller (102) in electronic communication with the electric drive motor, the electronic engine controller being configured to command both: the solenoid to adjust airflow from the auxiliary power unit through the starter air valve to the air turbine starter, such that the air turbine starter rotates the rotational components at a selected angular velocity for a selected period of time to perform cool-down motoring to reduce a bowed rotor condition, and the electric drive motor to rotate the rotational components at the selected angular velocity for the selected period of time to perform cool-down motoring to reduce the bowed rotor condition [0061].
Clauson et al. teaches an electric drive motor (Fig. 2: 44) mechanically (74) connected to the electro-pneumatic starter (60); a starter cluster gear system (70); a starter cluster gear system (70) mechanically connecting the electric drive motor (44) to the electro-pneumatic starter (60), wherein the electric drive motor is configured to rotate the starter cluster gear system, which transfers rotation to the electro-pneumatic starter and the electro-pneumatic starter transfers rotation to the rotational components of the gas turbine engine (column 6, lines 24-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the bowed rotor prevention system as disclosed by Sheridan et al. and the gear system as disclosed by Clauson et al. to the system disclosed by Koenig et al. 
One would have been motivated to do so to cool down the engine after a hot shut down and for desired output at the gas turbine engine. 
Regarding claim 2, the combination of Finney et al., Sheridan et al., and Clauson et al. disclose an accessory gearbox (Clauson et al., Fig. 2: 40) operably connecting the electro-pneumatic starter (60) to at least one of the rotational components (33).
Regarding claim 3, the combination of Finney et al., Sheridan et al., and Clauson et al. disclose the electro-pneumatic starter (Sheridan et al., Fig. 2: air turbine starter 120) further comprises a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine blades extending radially from the hub, the turbine rotor shaft being operably connected to at least one of the rotational 
Regarding claim 7, Finney et al. discloses a method comprising:
obtaining a gas turbine engine including rotational components comprising an engine compressor (Fig. 1: 24), an engine turbine (26), and a rotor shaft (28) operably connecting the engine turbine to the engine compressor, wherein each rotational component is configured to rotate when any one of the rotational components is rotated; 
operably connecting an electro-pneumatic starter (34) operably connected to at least one of the rotational components (28), the electro-pneumatic starter being configured to rotate the rotational components [0012]; 
operably connecting an electric drive motor (40) operably connected to the electro-pneumatic starter, the electric drive motor being configured to rotate the rotational components through the electro-pneumatic starter; and 
electrically connecting an electronic engine controller (42) in electronic communication with the electric drive motor, the electronic engine controller being configured to command the electric drive motor to rotate the rotational components at a selected angular velocity for a selected period of time [0012].
However, it fails to disclose fluidly connecting an auxiliary power unit to the electro-pneumatic starter through a starter air valve, the auxiliary power unit being configured to provide air to the electro-pneumatic starter to rotate the turbine blades, wherein the starter air valve is configured to use a solenoid to adjust airflow from the auxiliary power unit to the air turbine starter, and electrically connecting the electric 
Sheridan et al. teaches fluidly connecting an auxiliary power unit (Fig. 2: 102) to the electro-pneumatic starter (120) through a starter air valve (116A), the auxiliary power unit being configured to provide air (114) to the electro-pneumatic starter to rotate the turbine blades [0057], wherein the starter air valve is configured to use a solenoid (110) to adjust airflow from the auxiliary power unit to the air turbine starter, and electrically connecting the electric drive motor (152) to the auxiliary power unit, the auxiliary power unit being configured to generate electricity to power the electric drive motor; electrically connecting an electronic engine controller (102) to the electric drive 
Clauson et al. teaches mechanically (Fig. 2: 74) connecting an electric drive motor (44) to the electro-pneumatic starter (60), a starter cluster gear system (70) mechanically connects the electric drive motor (44) to the electro-pneumatic starter (60), wherein the electric drive motor is configured to rotate the starter cluster gear system, which transfers rotation to the electro-pneumatic starter and the electro-pneumatic starter transfers rotation to the rotational components of the gas turbine engine (column 6, lines 24-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the bowed rotor prevention system as disclosed by Sheridan et al. and the gear system as disclosed by Clauson et al. to the method disclosed by Koenig et al. 
One would have been motivated to do so to cool down the engine after a hot shut down and for desired output at the gas turbine engine.
Regarding claim 8, the combination of Finney et al., Sheridan et al., and Clauson et al. disclose the electro-pneumatic starter (Clauson et al., Fig. 2: 60) is 
Regarding claim 9, the combination of Finney et al., Sheridan et al., and Clauson et al. disclose the electro-pneumatic starter (Sheridan et al., Fig. 2: air turbine starter 120) further comprises a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine blades extending radially from the hub, the turbine rotor shaft being operably connected to at least one of the rotational components and configured to rotate the rotational components when air flows through the turbine blades and rotates the turbine wheel [0057].
Regarding claim 12, Finney et al. discloses a method comprising:
rotating, using an electric drive motor (Fig. 1: 40), rotational components of a gas turbine engine, the rotational components comprising an engine compressor (24), an engine turbine (26), and a rotor shaft (28) operably connecting the engine turbine to the engine compressor; wherein each rotational component is configured to rotate when any one of the rotational components is rotated; 
wherein the electric drive motor (40) is operably connected to at least one of the rotational components (28) through an electro-pneumatic starter (34).
However, it fails to disclose generating, auxiliary power unit, electricity to power the electric drive motor and providing, an auxiliary power unit, air to the air turbine starter to rotate the turbine blades, the auxiliary power unit fluidly connected to the air turbine starter and electrically connected to the electric drive motor; adjusting, using a starter air valve, airflow from the auxiliary power unit to the air turbine starter, the starter 
Sheridan et al. teaches generating, auxiliary power unit (Fig. 2: Ch B), electricity to power the electric drive motor (152) and providing, the auxiliary power unit (Ch A), air to the air turbine starter (120) to rotate the turbine blades, the auxiliary power unit fluidly connected to the air turbine starter and electrically connected to the electric drive motor; adjusting, using a starter air valve (116A), airflow from the auxiliary power unit to the air turbine starter, the starter air valve fluidly connecting the auxiliary power unit to the air turbine starter, the starter air valve being configured to use a solenoid (110) to adjust airflow from the auxiliary power unit to the air turbine starter, and controlling, using an 
Clauson et al. teaches a starter cluster gear system (70) mechanically connects the electric drive motor (44) to the electro-pneumatic starter (60), wherein the electric drive motor is configured to rotate the starter cluster gear system, which transfers rotation to the electro-pneumatic starter and the electro-pneumatic starter transfers rotation to the rotational components of the gas turbine engine (column 6, lines 24-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the bowed rotor prevention system as disclosed by Sheridan et al. to the system disclosed by Koenig et al. 
One would have been motivated to do so to cool down the engine after a hot shut down. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2554799 A2 to Finney et al. in view of US 20170234232 A1 to Sheridan et al. and US 9664070 B1 to Clauson et al. as applied to claim 12 above and further in view of US 20110040470 A1 to Qiu et al. 
Regarding claim 14, Finney et al., Sheridan et al., and Clauson et al. disclose a method as described above including the starter air valve (Sheridan et al., Fig. 2: 116A) being fluidly connected to the electro-pneumatic starter (120) and configured to provide air to the electro-pneumatic starter.
However, it fails to disclose detecting a failure in the starter air valve prior to rotating the gas turbine engine with the electric drive motor.
Qiu et al. teaches detecting a failure in the starter air valve prior to rotating the gas turbine engine with the electric drive motor (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the detection method as disclosed by Qiu et al. to the method disclosed by Finney et al., Sheridan et al., and Clauson et al.
One would have been motivated to do so to further improve startup of the gas turbine engine. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2554799 A2 to Finney et al. in view of US 20170234232 A1 to Sheridan et al. and US 9664070 B1 to Clauson et al. as applied to claim 12 above and further in view of US 20180030900 A1 to Mathis et al.
Regarding claims 15 and 16, Finney et al., Sheridan et al., and Clauson et al. disclose a method as described above. 
However, it fails to disclose the limitations from claims 15 and 16.
Mathis et al. teaches:
detecting when a temperature of the gas turbine engine is less than a selected temperature; and displaying a message on a cockpit display when the temperature of the gas turbine engine is less than a selected temperature [0044].
stopping the utilization of the electric drive motor to rotate the gas turbine engine when a temperature of the gas turbine engine is less than a selected temperature [0039 and 0044].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the cooling method as disclosed by Mathis et al. to the method disclosed by Finney et al., Cronin, and Clauson et al.
One would have been motivated to do so to cool the engine before startup of the gas turbine engine. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2554799 A2 to Finney et al. in view of US 20170234232 A1 to Sheridan et al., US 9664070 B1 to Clauson et al., and US 20180030900 A1 to Mathis et al. as applied to claims 12 and 15 above and further in view of US 20180149090 A1 to Maalouf et al. 
Regarding claim 17
However, it fail to disclose opening a starter air valve to start the gas turbine engine after the message has been displayed on the cockpit display.
Maalouf et al. teaches opening a starter air valve to start the gas turbine engine after the message has been displayed on the cockpit display [0027].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the opening method as disclosed by Maalouf et al. to the method disclosed by Finney et al., Sheridan et al., Clauson et al., and Mathis et al.
One would have been motivated to do so to further improve startup of the gas turbine engine.
Regarding claim 18, the combination of Finney et al., Sheridan et al., Clauson et al., Mathis et al., and Maalouf et al. disclose rotating, using the electro-pneumatic starter (Sheridan et al., Fig. 2: 120), rotational components of the gas turbine engine (53) when the starter air valve (116A) is opened, the electro-pneumatic starter comprising a turbine wheel including a hub integrally attached to a turbine rotor shaft and a plurality of turbine blades extending radially from the hub, the turbine rotor shaft being operably connected to at least one of the rotational components and configured to rotate the rotational components when air flows through the turbine blades and rotates the turbine wheel [0057].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2554799 A2 to Finney et al. in view of US 20170234232 A1 to Sheridan et al. and US 9664070 B1 to Clauson et al. as applied to claim 1 above and further in view of US 20180030900 A1 to Mathis et al.
Regarding claim 19, Finney et al., Sheridan et al., and Clauson et al. disclose a system as described above including the electric drive motor is utilized to perform cool-down motoring to reduce a bowed rotor condition (Sheridan et al., [0061]).
However, it fails to disclose the electric drive motor is utilized exclusively to perform cool-down motoring, and wherein the electric drive motor is not used for starting the engine.
Mathis et al. teaches the electric drive motor is utilized exclusively to perform cool-down motoring, and wherein the electric drive motor is not used for starting the engine [0019].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the separate cooling motor as disclosed by Mathis et al. to the system disclosed by Finney et al., Sheridan et al., and Clauson et al.
One would have been motivated to do so since the separate cooling motor is more lightweight and compact.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2554799 A2 to Finney et al. in view of US 20170234232 A1 to Sheridan et al. and US 9664070 B1 to Clauson et al. as applied to claims 1, 7, and 12 above and further in view of US 20060260323 A1 to Moulebhar.
Regarding claims 21-23, Finney et al., Sheridan et al., and Clauson et al. disclose a system/method as described above.
However, it fails to disclose a manual override configured to manually open the starter air valve, the manual override being operably connected to the starter air valve.
Moulebhar teaches a manual override [0021] configured to manually open the starter air valve (Fig. 1: 28), the manual override being operably connected to the starter air valve.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the manual override as disclosed by Moulebhar to the system/method disclosed by Finney et al., Sheridan et al., and Clauson et al.
One would have been motivated to do so in case of emergencies.  

Response to Arguments
Applicant’s arguments with respect to claim 1, 7, and 12 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion


























































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/VIET P NGUYEN/Primary Examiner, Art Unit 2832